Citation Nr: 0817165	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  99-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a separate rating for peripheral neuropathy of 
the upper and lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision which 
granted service connection and a 20 percent rating for 
diabetes mellitus, effective July 9, 2001.  A February 2002 
RO decision granted an earlier effective date of January 30, 
2001, for the veteran's service-connected diabetes mellitus.

In December 2005, the Board denied entitlement to an initial 
higher rating than 20 percent for the veteran's service-
connected diabetes mellitus and in December 2005 and October 
2006 remanded the issue of entitlement to a separate rating 
for peripheral neuropathy of the upper and lower extremities 
for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran currently has peripheral neuropathy of the upper and 
lower extremities.


CONCLUSION OF LAW

The schedular criteria for a separate rating for peripheral 
neuropathy of the upper and lower extremities have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code (DC) 7913; 38 C.F.R. § 4.124a, DCs 8515, 8520 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.
The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in November 2006 and December 2007 should his claim 
for a separate rating be granted.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in January 2006 and February 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2007).

The veteran is currently in receipt of a 20 percent rating 
for diabetes mellitus associated with herbicide exposure, 
with early neuropathy.  His early neuropathy has been 
determined to be a noncompensable complication of his 
diabetes mellitus.  The veteran, however, contends that he is 
entitled to a separate rating for peripheral neuropathy of 
the upper and lower extremities.

The Rating Schedule does not contain a specific diagnostic 
code for peripheral neuropathy.  However, where an unlisted 
condition is encountered it is permissible to rate it under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  In this case, the Board finds that 38 C.F.R. 
§ 4.124, DC 8515, which pertains to paralysis of the median 
nerve, is the most closely analogous diagnostic code for 
peripheral neuropathy of the upper extremities.  Diagnostic 
Code 8515 provides for a 10 percent evaluation for mild 
incomplete paralysis of the median nerve for the major or 
minor nerve.  A 30 percent is warranted for moderate 
incomplete paralysis for the major hand and a 20 percent 
rating for the minor hand.  A 50 percent evaluation is 
warranted for severe incomplete paralysis of the major hand, 
and a 40 percent evaluation for the minor hand.  A 70 percent 
evaluation is warranted for complete paralysis of the median 
nerve for the major hand, and a 60 percent evaluation for the 
minor hand, with the hand inclined to the ulnar side with the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, DC 8515 (2007).

In the same regard, the Board finds that DC 8520, which 
pertains to paralysis of the sciatic nerve, and therefore 
neuritis and neuralgia of that nerve, is the most closely 
analogous diagnostic code for peripheral neuropathy of the 
upper extremities.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520 (2007).  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers 
to neuralgia of the sciatic nerve.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a separate rating for peripheral 
neuropathy of the upper and lower extremities.  The competent 
medical evidence does not indicate that the veteran currently 
has a diagnosis of peripheral neuropathy.
VA medical records dated in October 2003 reflect the 
veteran's complaints of decreased sensation in his feet.  In 
July 2004, he complained of numbness and tingling of his 
feet.

The veteran was afforded a VA neurological examination in 
January 2006.  There was a notation that the claims folder 
was available and reviewed.  It was noted that the veteran 
had been identified to be at a high risk for lower extremity 
amputation and that a review of a foot screening form 
indicated that foot sensation was decreased and that calluses 
were present.  The veteran stated that he had numbness of his 
left foot at the metatarsal pad under his great toe.  He also 
complained of numbness of the right hand in the thumb, index, 
and long finger.  The veteran indicated that those three 
fingers of his right hand would become numb and turn blue and 
that his hand had been that way for at least six to seven 
years.  He reported that he had calluses in his right hand as 
well as thickened nails.  The veteran stated that his hand 
and feet would get cold quickly and that he had increased 
numbness, tingling, and weakness in his bilateral legs.  He 
noted that he felt this was because his circulation would 
shut off in his extremities at night.  The veteran indicated 
that his symptoms had progressively worsened since their 
onset.

The examiner reported that the veteran had bilateral heel and 
first metatarsal head calluses.  The examiner also indicated 
that there was decreased sensation of the bilateral heels and 
first and fifth metatarsal heads.  It was noted that the 
veteran was provided with diabetic foot orthotics and a cane 
to defray weight bearing.  As to a history of flare-ups of a 
nerve condition, it was noted that the veteran had pain, 
weakness, fatigue, and functional loss, and that the pain, 
weakness, and numbness occurred every night.  As to abnormal 
sensations, it was indicated that the veteran had symptoms of 
numbness, pain, and dysesthesias in the left foot, right 
hand, and the thumb, index, and long fingers, on both sides.  
The examiner indicated that the sensory function report was 
normal.  The examiner stated that there were no abnormal 
plantar reflexes or abnormal muscle tone or bulk and that the 
function of any joint was not affected by a nerve disorder.  
It was noted that there were no residuals of a benign or 
malignant neoplasm of a nerve.  The deep tendon reflexes were 
all reported as being 2+.  There were notations that the 
veteran underwent an electromyography and nerve conduction 
tests.  However, there was also a notation that an 
electromyograph and nerve conduction studies were scheduled 
in February 2006, but the veteran did not report as ordered.  
As to diagnoses, the examiner stated that no peripheral 
neuropathy was found.

Pursuant to the Board's remand, the veteran underwent a VA 
neurological examination and neurological tests in February 
2007.  The veteran complained of paresthesias in his fingers 
and toes.  He denied any weakness.  On examination, there was 
a moderate decrease in the vibratory sensations in his feet 
and hands, with the left worse than the right in both hands 
and feet without specific nerve or root distribution.  The 
impression was probable diabetic peripheral neuropathy.  
Considering the veteran's history of diabetes, the examiner 
indicated that he would have expected some neuropathic 
sequelae from the disease and that he appeared to have only 
mild signs.  However, the presence of ankle reflexes 
suggested that the involvement was mild and the examiner 
found nothing to suggest that it was compromising his ability 
to function.  An EMG revealed moderate carpal tunnel syndrome 
on the right with mild ulnar nerve entrapment at the elbow on 
the left.  There was no electrodiagnostic evidence of 
polyneuropathy.

In a March 2007 addendum to the February 2007 VA examination, 
the examiner stated that he reviewed the veteran's EMG 
report, which essentially confirmed the clinical findings.  
He opined that if the veteran was suffering from a diabetic 
neuropathy, it was very mild and certainly not disabling.  
The examiner further opined that the median nerve compression 
on the right side and ulnar entrapment on the left side had 
nothing to do with his diabetes.  Moreover, the examiner 
could not find any clinical evidence of the same or sequelae 
that could be attributed to his diabetes.

The Board finds that the veteran is not entitled to separate 
rating for peripheral neuropathy of the upper or lower 
extremities under DCs 8515 or 8620 as the competent medical 
evidence is void of a confirmed diagnosis of the same.  The 
medical evidence shows that the veteran has a neurological 
disorder unrelated to his diabetes and that any neuropathy is 
not disabling.  The medical evidence shows that if the 
veteran does have peripheral neuropathy, it is "very mild and 
certainly not disabling."  While a separate compensable 
rating could be awarded for mild incomplete paralysis of the 
affected nerves, the evidence shows less than mild incomplete 
paralysis.  The evidence shows, at most, a very mild 
condition that is not disabling.  In order to award a 
separate compensable rating, a disabling condition must be 
shown.  Accordingly, the Board finds that a separate rating 
for peripheral neuropathy of the upper and lower extremities 
is not warranted.

In sum, the Board finds that the veteran is not entitled to a 
separate rating for polyneuropathy of the upper and lower 
extremities, and has not been entitled to the same at any 
time during the pendency of the appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As the preponderance of the 
evidence is against the claim for a separate rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A separate rating for peripheral neuropathy of the upper and 
lower extremities is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


